Title: To James Madison from James Monroe, 24 March 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Washington March 24d 1815.
                    
                    The enclosed letters was received since you left us, one from Col: Cochrane Johnston, the other from his brother admiral Cochrane. Either Burr, Bollman, or Sanders, was I presume the author of the papers recd. from the former, whom I knew in London. You recollect the charge aganst him, with his nephew Ld. Cochrane, which has probably brought him to this country.
                    On the subject of the other letter, it is difficult to decide what part to

act. Two modes occur, one to state the ground on which the extract to our ministers was founded & giving the evidence, stating that now that peace is restord, this govt. has no interest in establishing the fact, but will see with interest the refutation of it. The other, to make the same statment, and to add that in time of war, we could not investigate the truth of the charge, since such investigation could only be made in the W. Indies where the slaves were carried. To intimate that we have now no interest in establishing the fact; will be gratified to see that the charge was unfounded; that as no evidence however strong ex parte, as what was communicated here, was, could establish the guilt of the parties, so no deficiency of proof, in this office, could establish their innocence: that to do justice to the inquiry & to the parties, this govt. would appoint an agent or agents, to aid in the investigation in the Islands, & to unite in the report of the result.
                    Should not the latter plan in either, or any course, be adopted privately by this govt., & such agent be sent out immediately? He may be procurd at Norfolk thro Tazewell, or Skinner, at Baltimore may be employed. I have no doubt of the guilt of the parties, if proper to pursue the inquiry. I am told that Cochrane has 400. on his estate at Trinidad, held in some species of slavery.
                    The misfortune is that if we take the first course, it will be considerd as acknowledging their innocence, for which we shall have no credit, and that the pursuit of the inquiry is not without objection, in the present state of things.
                    Mr Baker calld two days since on this subject, & seemd desirous of leaving it on the evidence before the Senate. I express’d my disapprobation of that course, & suggested the latter, above mentiond, as the only one, to acquire truth. From this, he seemd, rather to recede, but as I pushed it, he manifested a smotherd resentment. He has just calld again on the same subject, as I learn from mr Graham, for having given notice that an audience must be asked in writing, & a time fixd, I declind see[i]ng him. He said that the vessel mentiond by admiral cochrane was waiting in the bay for my answer. I gave him 2. oclock to morrow for the interview. Very respectfully your friend & servant.
                    
                        
                            Jas Monroe
                        
                    
                